Horne v. State                                                      















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-358-CR

     LANIE HORNE,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee 

From the 54th District Court
McLennan County, Texas
Trial Court # 92-350-C 
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Lanie Horne pleaded guilty to knowingly making a false entry in her application for
government assistance, and the court assessed punishment of four years' imprisonment, probated
for four years.  See Tex. Penal Code Ann. § 37.10(a)(1) (Vernon 1994).  Because Horne failed
to comply with the terms and conditions of the probation, the court revoked her probation and
sentenced her to four years' incarceration.  Although she appealed from the court's judgment, she
filed a motion to dismiss her appeal on April 6, 1995.  In relevant portion, Rule 59 of the Texas
Rules of Appellate Procedure states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending . . . .  Notice of the dismissal shall
be sent to the clerk of the trial court in which notice of appeal was filed.  
Tex. R. App. P. 59(b).
      Although Horne's motion does not specifically withdraw her notice of appeal, we will
construe and treat the motion as such a request.  We have not issued a decision in her appeal.  The
motion is signed personally by Horne and by her attorney.  She has filed the motion in duplicate,
as required.   Thus, the motion is granted.
      Horne's appeal is dismissed.

                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed April 12, 1995
Do not publish